Martin, /.,
delivered the opinion of the court.
The plaintiff, administrator of Franchebois, claimed the *250price of several slaves, purchased by the defendant, at the sale of the property of the deceased.
ministration make parties capacity till They ^us^have their effect, and the regularity of the proceedings on cannot he%xtmin-ed collaterally. Letters of ad-
Whatever right gains™his co-heirs j hhnseif'of\t to a"1 void paying for the^ü!of0theses-tat6‘ .
Eastern District.
March 1831.
The defendant denied the plaintiff being administrator, as all the heirs are present, and represented in the state, and the defendant is one of them ; that the whole property had been administered at the period the pretended administration was granted. He pleaded a former suit and judgment for the same cause of action.
These exceptions being overuled, the defendant answered, that there could not be any recovery against him, as the heirs were not parties to the suit, and because he, as one of the heirs, instituted a suit against the others, in the Court of Probates, for his share of the estate, &c.
There was judgment for the plaintiff, and the defendant appealed.
The exceptions were overruled on the plaintiff producing his letters of administration, and the court below refused leave to the defendant to introduce evidence in support of allegations, being of opinion, that the letters of administration made full proof of the plaintiff’s capacity as admi-4 A to mstrator, and till they were revoked, they must have their effect, and the regularity of the proceedings on which they issued, could not- be examined collaterally in the present suit. In this opinion we concur.
Whatever right the defendant may have on the estate, aga™st his co-heirs, he cannot avail himself of it to aVo^ Pay™g for the property he bought at the sale of the estate. There may be debts' of the deceased to pay, and the estate must be liquidated before any heir may claim any part of it. .
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.